Sandusky C.P. No. 96CR448. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas of Sandusky County. Upon consideration of the motion for recusal of the Sandusky County Prosecutor’s Office,
IT IS ORDERED by the court that the motion for recusal be, and hereby is, granted.
Douglas, J., would also appoint counsel.
Moyer, C. J., and Lundberg Stratton, J., dissent.
Resnick, J., not participating.
IT IS FURTHER ORDERED by the court, sua sponte, that the oral argument scheduled in this case for January 29, 2002, be postponed until further order of the court.
Moyer, C.J., and Lundberg Stratton, J., dissent.
Resnick, J., not participating.